DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 6/2/2021.
 Claims 1-20 are allowed with following examiner amendment.

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent 10642239 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Bonner on 6/16/2021.
The application has been amended as follows: 


determine time of use pricing data associated with purchase of energy from an energy provider, wherein the time of use pricing data includes a higher cost tier associated with a higher cost for the energy during a first time period and a lower cost tier associated with a lower cost for the energy during a second time period; 
partition a predetermined amount of time into a plurality of segments, wherein the plurality of segments corresponds with the higher cost tier and the lower cost tier; 
create an energy set point schedule for setting a current set point of a controllable device, while maintaining operation and control of the controllable device through all of the energy set point schedule, wherein the energy set point schedule is created based on Ti(k+1) = Ti(k) - ργEi(k); Ti-1(k+1) = Ti-1(k) + εγEi(k), when Pi-1 < Pi, wherein k is a current iteration, Ti is a scheduled state variable at a time segment i, Ei is a change in energy over a time segment i, ρ > 0 and ε > 0 are learning constants, Pi is the price of energy at time segment i, and γ is a conversion from energy to state variable; 
compute energy purchased by the controllable device during a segment associated with the higher cost tier; and 
in response to a determination that energy purchased during the first time period is greater than about zero, adjust an energy set point of a segment that precedes the higher cost tier to a higher value.


Reason For Allowance
Applicant has filed Terminal Disclaimer to overcome the double patenting rejection. Applicant has amended the independent claims by adding limitation “wherein the energy set point schedule is created based on Ti(k+1) = Ti(k) - ργEi(k); Ti-1(k+1) = Ti-1(k) + εγEi(k), when Pi-1 < Pi, wherein k is a current iteration, Ti is a scheduled state variable at a time segment i, Ei is a change in energy over a time segment i, ρ > 0 and ε > 0 are learning constants, Pi is the price of No prior arts have been found to, individually or in combination, teach this added limitation in the context of the rest limitations in the independent claims. Therefore, the independent claims, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115